Citation Nr: 1451299	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the termination of Post-9/11 GI Bill education benefits for the Marine Interdiction Agent on-the-job training at the United States Customs and Border Protection was proper.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 2001 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 18, 2011, administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an administrative decision dated November 9, 2011, the Veteran was granted entitlement to benefits under the Post-9/11 GI Bill for use on his on-the-job training in the Marine Interdiction Agent program through the US Customs and Border Protection in Galveston, Texas.  

On November 18, 2011, another administrative decision was issued terminating the benefits that were awarded in the November 9, 2011, decision.  A notice of disagreement was received in November 2011, a statement of the case was issued in April 2012, and a substantive appeal was received in July 2012.
 
In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence of record establishes that the Veteran's
Marine Interdiction Agent on-the-job training at the United States Customs and Border Protection was designed to last a minimum of three years.

2.  The training the Veteran received beginning on October 1, 2011, was not duplicative of training he had already received, and was necessary in order for him to perform his job.


CONCLUSION OF LAW

Entitlement to Post-9/11 GI Bill benefits from October 2, 2011, is established.  38 U.S.C.A. § 3677 (West 2002); 38 C.F.R. § 21.4262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that VA improperly terminated his Post-9/11 GI Bill education benefits for the Marine Interdiction Agent on-the-job training (OJT) at the United States Customs and Border Protection in Galveston, Texas.  

These benefits were terminated in the November 18, 2011, administrative decision because "[t]he US Customs & Border Protection previously reported you were enrolled in the Marine Interdiction Agent OJT program beginning September 1, 2009, and ending September 1, 2011."  According to the decision, "[s]ince our records show you have already qualified for Marine Interdiction Agent OJT program with the training that began September 1, 2009, VA cannot pay education benefits again for this same program for the training beginning October 1, 2011."  The April 2012 statement of the case noted that "VA cannot pay Post-9/11 GI Bill benefits for his training from October 1, 2011, to October 1, 2013, as he is already qualified for the Marine Interdiction Agent [job]."  

Essentially, the RO determined that the on-the-job training course in which the Veteran was enrolled on October 1, 2011, was duplicative of training he had already received and, therefore, did not qualify for Post-9/11 GI Bill benefits.  It thus appears that relevant regulation at issue in this case is whether the on-the-job training at issue satisfies 38 C.F.R. § 21.4262(c)(8).  Under that provision, approval for on-the-job training requires that "[t]he veteran or eligible person is not already qualified by training and experience for the job."

The Veteran contends that the training he was receiving beginning on October 1, 2011, is part of a longer, multi-year course of training that began in October 2009.  The Board finds that the evidence of record supports the Veteran's contentions, and the benefits sought on appeal are granted.

Specifically, the Board notes that multiple pieces of evidence corroborate the Veteran's assertion at his February 2013 Board hearing that "it was a three-year program with U.S. Customs and Border Protection" and his concurring with the undersigned's characterization of his training program as involving a progression in which later training built off of the training that was received earlier in the program.  The training he received beginning on October 1, 2011, was subsequent on-the-job training that made the Veteran eligible for additional certifications or higher-ranking positions within his agency and was not redundant of earlier training.  

The record contains an undated statement that was received by VA in December 2011 from the supervisor of the Veteran's program noting that the Veteran "is currently receiving on-the-job training which will continue until he reaches the full potential of GS-12."  It was noted that promotion is "contingent upon an employee demonstrating an acceptable level of competence and successfully completing the time-in-grade requirements and meeting and maintaining various licensing and certifications requirements," and that this process "generally speaking ... takes a minimum of three years."  

Furthermore, the Board notes that a VA Form 22-8864, "Other On-the-Job Training and Apprenticeship Training Agreement and Standards (Training Programs Offered under 38 U.S.C. 3677 and 3687)," that was submitted by the Veteran in April 2010 expressly notes that the length of his program was "3 yrs," and that he had "2 1/2 yrs" remaining to be completed.  The Veteran also noted that his training had begun on August 31, 2009.  

The Board acknowledges that the April 2010 VA Form 22-1999, "VA Enrollment Certification" that was submitted by the Veteran's school lists his on-the-job training as beginning on September 1, 2009, and ending on September 1, 2011.  The Board finds, however, that the remaining evidence of record, as discussed above, clearly reflects that the Veteran's program legitimately spans a period in excess of two years.  The Board finds that the Veteran's completion of two years of this training did not render him "already qualified by training and experience for the job."  Therefore, the Board finds that the RO's termination of the Veteran's Post-9/11 GI Bill benefits was improper, and the benefits are restored.


ORDER

The termination of Post-9/11 GI Bill education benefits for the Marine Interdiction Agent on-the-job training was improper.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


